United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 6, 2015                 Decided April 21, 2015

                       No. 14-3031

               UNITED STATES OF AMERICA,
                       APPELLEE

                             v.

               DARLENE MATHIS-GARDNER,
                     APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:11-cr-00100)


    A.J. Kramer, Federal Public Defender, argued the cause
and filed the briefs for appellant. Michelle M. Peterson,
Assistant Federal Public Defender, entered an appearance.

    Nickolai G. Levin, Attorney, U.S. Department of Justice,
argued the cause for appellee. With him on the briefs were
William J. Baer, Assistant U.S. Attorney, and James J.
Fredricks, Attorney. Adam D. Chandler, Attorney, entered an
appearance.

    Before: BROWN, SRINIVASAN and WILKINS, Circuit
Judges.

    Opinion for the Court filed by Circuit Judge WILKINS.
                               2
    WILKINS, Circuit Judge:

     The question before the Court is whether and to what
extent a district court must explain its decision to deny a
motion to terminate supervised release. We conclude that
while a district court is required to consider certain factors
before granting or denying a motion to terminate supervised
release, there is no requirement that the district court explain
its decision to deny such a motion so long as the court’s
reasoning is discernible from the record. In the present case,
however, we cannot discern the District Court’s reasoning
from the record. We therefore vacate the District Court’s
judgment and remand for reconsideration with adequate
explanation.

                                   I.

     In April of 2011, Darlene Mathis-Gardner pleaded guilty
to charges of conspiracy to defraud the United States and
making false claims against the United States. The charges
were related to the falsification of information regarding the
performance of government contracts. She was sentenced to
concurrent eighteen-month terms of imprisonment and
concurrent three-year terms of supervised release and ordered
to perform community service and to pay restitution.

     Mathis-Gardner served her time without incident and
began her term of supervised release on December 31, 2012.
On February 25, 2014, Mathis-Gardner filed a motion for
early termination of her supervised release pursuant to 18
U.S.C. § 3583(e). The Government supported her motion.
On April 23, 2014, the District Court denied the motion in a
minute order that stated, in its entirety, “It is hereby ordered
that defendant’s motion is DENIED.”
                                 3
      Mathis-Gardner filed a timely notice of appeal.

                                II.

    Terminating supervised release is governed by 18 U.S.C.
§ 3583(e)(1). The statute provides that
        The court may, after considering the factors set
        forth in [Title 18] section 3553(a)(1), (a)(2)(B),
        (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and
        (a)(7)—
        (1) terminate a term of supervised release and
        discharge the defendant released at any time
        after the expiration of one year of supervised
        release, pursuant to the provisions of the
        Federal Rules of Criminal Procedure relating
        to the modification of probation, if it is
        satisfied that such action is warranted by the
        conduct of the defendant released and the
        interest of justice[.]

Id.
       On its face, the statute requires district courts to consider
certain factors before terminating supervised release and
discharging the defendant, but one could argue that the statute
does not expressly require a district court to consider these
factors before denying a motion to terminate supervised
release. Nonetheless, other circuits that have considered the
issue have either held or strongly implied that the district
court is required to consider the statutory factors when
reviewing a motion for early termination, regardless of
whether that motion is granted or denied. See, e.g., United
States v. Emmett, 749 F.3d 718, 720 (9th Cir. 2014) (“Section
3583(e) requires a district court to “consider[]” particular
. . . sentencing factors, and explaining whether these factors
                                 4
weigh in favor of early termination is part and parcel of
considering the factors.”); United States v. Mosby, 719 F.3d
925, 930-31 (8th Cir. 2013) (referencing district court’s
familiarity with defendant’s characteristics in determining that
summary denial of early termination motion was not abuse of
discretion); United States v. Lowe, 632 F.3d 996, 998 (7th Cir.
2011) (“[W]e find the district court abused its discretion in
failing to consider the statutory factors.”); United States v.
Gammarano, 321 F.3d 311, 315 (2d Cir. 2003) (“We have
previously held that district courts must consider the factors
. . . in deciding whether to modify or terminate a term of
supervised release.”); United States v. Pregent, 190 F.3d 279,
283 (4th Cir. 1999) (“[B]ecause the district court followed the
statutory mandate to consider both Pregent’s conduct and the
interests of justice and concluded that Pregent’s behavior did
not warrant an early termination of supervised release, the
district court did not abuse its discretion . . . .”); United States
v. Jeanes, 150 F.3d 483, 484-85 (5th Cir. 1998) (“The statute
directs the court to take into account a variety of
considerations . . . After weighing these factors, the court may
discharge the defendant from supervised release . . . .”).
     While not dispositive, the fact that at least six circuits
have interpreted § 3583(e)(1) as requiring the district court to
consider the specified § 3553(a) factors, as well as the fact
that the Government has not challenged this interpretation,
strongly indicates this interpretation is correct. Requiring
consideration of the specified § 3553(a) factors is also
consistent with our precedent and Supreme Court case law
interpreting 18 U.S.C. § 3582(c), a similarly worded sentence
modification statute. See Freeman v. United States, 131 S.
Ct. 2685, 2691 (2011); see also United States v. Lafayette,
585 F.3d 435, 440 (D.C. Cir. 2009). We therefore conclude
that a district court must consider the specified § 3553(a)
                              5
factors before denying a motion for early termination of
supervised release.

                             III.

     Although other circuits have roundly accepted that
district courts are bound to consider the specified § 3553(a)
factors before deciding on a motion to terminate early release,
there is some dispute about whether and to what extent a
district court must explain its decision. In the Seventh and
Ninth Circuits, “the district court must give some indication
that it has considered the statutory factors in reviewing a
motion for early termination of supervised release.” Lowe,
632 F.3d at 998; see also Emmett, 749 F.3d at 821-22
(remanding because the record didn’t contain sufficient
explanation, but noting that “[o]n remand, the district court
need not give an elaborate explanation of its reasons for
accepting or rejecting Emmett’s arguments”). The Eighth
Circuit, however, has held that the district court is not
required to explain its denial of an early termination motion.
See Mosby, 719 F.3d at 931.
     Even where courts require an explanation for denying a
motion to terminate supervised release, the real question on
review is whether the record allows the appellate court to
discern that the district court appropriately exercised its
discretion after considering the statutory factors. Thus, in
Emmett the Ninth Circuit vacated the trial judge’s order
because “the single explanation in the record d[id] not provide
a reason for rejecting [the defendant’s] arguments or explain
why his request should be denied under the applicable legal
standard,” 749 F.3d at 821. And the Second Circuit—which
requires its district courts to state that they have considered
the statutory factors—has held that such a statement need not
come in the order denying relief, so long as it appears during
                               6
a hearing or elsewhere in the record. See Gammarano, 321
F.3d at 316.
     Where, as here, the District Court does not spell out its
reasoning at all, we must strike a delicate balance. Our
review for abuse of discretion does not permit us to
“substitute our judgment” for that of the trial court, King v.
Palmer, 950 F.2d 771, 786 (D.C. Cir. 1991), so we cannot
decide the issue by determining whether we would have
reached the same conclusion. Furthermore, we cannot just
reflexively presume that the learned judge appropriately
exercised his discretion and considered all of the relevant
factors, because that would risk turning abuse of discretion
review into merely a “rubber stamp.” Moore v. National
Ass'n of Securities Dealers, Inc., 762 F.2d 1093, 1106 (D.C.
Cir. 1985); see also Ross v. City of Waukegan, 5 F.3d 1084,
1089 (7th Cir. 1993). Nonetheless, we agree that there may
be instances where no explanation for denying a motion to
terminate supervised release is necessary, a point made by
Judge Nguyen’s dissent in Emmett, 794 F.3d at 824-25, such
as where an explanation was provided when denying a
previous motion and no new facts were presented in a
subsequent request. Where clear and compelling reasons to
deny relief leap out from the record, requiring an explanation
from the district court to avoid reversal for abuse of discretion
would elevate form over substance. See, e.g., Nunez v.
Allstate Ins. Co., 604 F.3d 840, 848 (5th Cir. 2010) (no abuse
of discretion to exclude testimony of purported expert without
explanation, where four other judges had previously excluded
his testimony due to his lack of qualifications and speculative
opinions); Szabo Food Service, Inc. v. Canteen Corp., 823
F.2d 1073, 1084 (7th Cir. 1987) (no explanation is required
when denying a “foolish” motion for sanctions). In sum,
“when the reasons for denying a colorable motion are
apparent on the record,” Szabo Food Service, 823 F.2d at
                              7
1084, or when granting relief “was clearly appropriate from
the face of the record,” Katz v. Household Intern., Inc., 36
F.3d 670, 673 (7th Cir. 1994), we can properly review
whether the district court appropriately exercised its
discretion, even without an explanation.
     But this is not a case where the reasons for denying the
motion are apparent from the record. According to Mathis-
Gardner’s early termination petition, she served her prison
time without incident and has exceeded the community
service requirement instituted by the District Court, including
by working to develop new programs to help ex-offenders.
She submitted several letters from members of her community
in support of early termination; these letters demonstrate both
that she has continued to accept responsibility for her actions
and that she has made efforts to let the mistakes she made be
a lesson to herself as well as to others. Perhaps most
significantly, the Government strongly supported early
termination in her case, acknowledging “that the defendant
has not only complied with the conditions of her supervised
release, but . . . has also taken rehabilitative steps that go
above and beyond the Court-ordered requirements,” noting
that “Ms. Mathis-Gardner’s frank acceptance of responsibility
for her criminal conduct has not wavered and she has
thoroughly committed to a different way of life,” and opining
that “[t]he resources of the Probation Office would be better
used for supervision of offenders who have not taken the
rehabilitative steps that this defendant has.” S.A. 1-2. In
consideration of these factors, “the government urge[d] the
Court to grant the Motion.” S.A. 2.
    In United States v. Lussier, 104 F.3d 32, 32 (2d Cir.
1996), the Second Circuit explained that “[o]ccasionally,
changed circumstances—for instance, exceptionally good
behavior by the defendant or a downward turn in the
defendant’s ability to pay a fine or restitution imposed as
                               8
conditions of release—will render a previously imposed term
or condition of release either too harsh or inappropriately
tailored to serve the general punishment goals of section
3553(a).” Here, Mathis-Gardner advanced a substantial
argument that her post-sentencing conduct met this high
burden—an assessment shared by the government. In such
circumstances, the record must provide some indication of the
trial court’s reasons for denying a §3583(e)(1) motion.
       Nothing in the record indicates what factors the District
Court considered in denying early termination.               The
Government—tasked on appeal with defending the District
Court’s judgment—argues that the District Court put some
significance on the performance of community service over
three years at a rate of 120 hours per year (as opposed to
simply the completion of 360 hours of community service).
But it is far from clear from the record that the District Court,
during sentencing, put any independent significance on
spreading out the community service over three years rather
than simply wanting to ensure that all of the required hours
were completed. At sentencing, the District Court noted the
many people who had come to support Mathis-Gardner and
acknowledged that “[t]his isn’t your typical sentencing in any
way, shape or form.” J.A. 250. The District Court concluded
that “[o]bviously [Mathis-Gardner] ha[s] been deterred.
There is no question about that in my mind. There’s no
question [she] ha[s] accepted responsibility. None. Zero.”
J.A. 252. Citing the need for general deterrence, the District
Court determined that “[i]n this case, there has to be jail time
. . . [and] I don’t think a sentence with jail time alone is
enough either. I think there needs to be community service”
“as a lesson to others where they [can] see [Mathis-Gardner]
in the community.” J.A. 253-54. “So you are going to have
to do your jail time first and then you are going to have to do
your community service next, and you will do that during a
                               9
period of what’s called supervised release . . . I think in this
case, a combination of jail time combined with community
service is plenty.” J.A. 254-55. The District Court clearly
believed that community service was important at sentencing,
but the record does not explain why the District Court would
have wanted supervised release to continue once the
community service obligation was completed.
                              IV.
     The District Court focused its sentencing decision on the
need for general deterrence, and specifically determined that
jail time and community service would promote this aim.
Mathis-Gardner served her prison time and completed the
mandated 360 hours of community service. It is impossible to
discern from the record how or why denying the motion to
terminate comported with consideration of the relevant
§ 3553(a) factors, and the District Court gave us no
explanation to assist our review. This Court cannot conclude
that the District Court appropriately exercised its discretion
under these circumstances. We therefore vacate the District
Court’s denial of Mathis-Gardner’s motion for early
termination of supervised release and remand to the District
Court for reconsideration consistent with this opinion. Cf.
Jackson v. Culinary School of Washington, Ltd., 59 F.3d 254,
256 (D.C. Cir. 1995) (remanding where “impossible to assess
whether the district court abused its discretion” due to lack of
explanation given when granting request for declaratory
judgment). We see no other choice, lest we abdicate “our
responsibility to review [discretionary] rulings carefully and
to rectify any erroneous application of legal criteria and any
abuse of discretion.” Wagner v. Taylor, 836 F.2d 578, 586
(D.C. Cir. 1987).

    So ordered.